Citation Nr: 1138855	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by a breathing problem, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2011, the Veteran testified during a Board hearing at the RO in Roanoke, Virginia before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

Although the Veteran's claim has been previously characterized as a claim for service connection for asbestosis, based on review of the record and the contentions on appeal, the Board has re-characterized the claim as one for service connection for a disability manifested by a breathing problem.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for a disability manifested by breathing problem (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2007 rating decision denied service connection for asbestosis.

2.  Evidence added to the record since the May 2007, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a disability manifested by a breathing problem.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received and the claim for entitlement to service connection for asbestosis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claim for service connection for a disability manifested by a breathing problem, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105, a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  For claims filed after August 29, 2001, such as the claim on appeal, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A May 2007 RO rating decision denied the Veteran's request of service connection for asbestosis.  The Veteran did not appeal this decision and the May 2007 decision became final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

At his August 2011 Board hearing the Veteran essentially indicated (August 2011 Board hearing transcript, page 5) that he had sought treatment for a breathing problem from a private physician shortly following service.  While the Veteran's service medical records (other than his August 1955 separation examination report) are unavailable, the Board notes that the Veteran appeared to indicate at his August 2011 Board hearing (August 2011 Board hearing transcript, page 6) that he had told medical personnel of his breathing problems at the time he separated from service.

As the Veteran's testimony tends to indicate that the Veteran suffered breathing problems during his service and sought treatment for such problems shortly following service until the present time, the Board finds that the Veteran's credible testimony pertains to unestablished facts necessary to substantiate the claim (i.e., continuity of symptomatology during and after service), and it raises a reasonable possibility of substantiating the claim.  The Board further notes that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the claim.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by a breathing problem, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the claim, whether the Veteran has a respiratory disability that is related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, the Veteran essentially indicated (August 2011 Board hearing transcript, page 5) that he had sought treatment for a breathing problem from a private physician shortly following service.  The Veteran appeared to indicate that he had recently made contact with that office (referred to as Dr. McKesson at the August 2011 Board hearing).  The AOJ should attempt to obtain these records.  Further, all VA records pertaining to respiratory disability dated subsequent to January 2009 should also be obtained and associated with the claims file.

Accordingly, the case is hereby REMANDED for the following actions:

1.  Request all VA medical records pertaining to examination or treatment of the Veteran for his breathing problem, from January 2009, and associate them with the claims file.

2.  The AOJ should contact the Veteran and request that he furnish the full name, addresses, and dates of treatment of the medical provider (Dr. McKesson) discussed during the August 2011 Board hearing.  After securing the necessary authorization for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran and associate them with the claims folder.

3.  Thereafter, the Veteran should be scheduled for a VA respiratory examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current respiratory disability, to include asbestosis, that is related to his service, including as a result of exposure to asbestos during service.

The examiner is to presume the credibility of the Veteran's description of the events in service, to include his exposure to asbestos.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


